Title: German Sovereign Citizen sentenced to life in prison for murdering police officer
Question:
Answer #1: A grim reminder that the sovereign citizen idiots we make fun of can be extremely dangerous.

&gt; [..] Reichsbürger, which roughly translates as "Citizens of the Reich," a loose and diverse group of extremists who reject the authority of the modern Federal Republic of Germany. They subscribe to the conspiracy theory that since Germany never signed a peace treaty with the Allies at the end of World War II, the 1937 or 1871 borders of the German Empire still exist. They believe today's Germany is an administrative construct still occupied by the Western powers.


So yeah, they're nazis, but this is all to familiar:

&gt;They do not recognize any state apparatus, often refusing to pay tax. They often print their own passports and driver's licenses and swamp local authorities with lawsuits. Their theories have been conclusively disproven.

